Citation Nr: 0512368	
Decision Date: 05/04/05    Archive Date: 05/18/05

DOCKET NO.  00-13 201	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart


ATTORNEY FOR THE BOARD

B. P. Tierney, Counsel




INTRODUCTION

The veteran had active service in the U.S. Army from June 
1971 to February 1972.  Such service included duty in the 
Republic of Korea.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 1998 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Muskogee, Oklahoma.  


FINDINGS OF FACT

1.  The RO has provided all required notice and obtained all 
relevant evidence necessary for an equitable disposition of 
the veteran's appeal.

2.  There is no credible supporting evidence that the claimed 
in-service stressors actually occurred.

CONCLUSION OF LAW

PTSD was not incurred or aggravated in active service.  
38 U.S.C.A. §§1110, 1131, 5103, 5107 (West 2002); 38 C.F.R. 
§§3.102, 3.303, 3.304(f) (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to Notify and Assist

As a preliminary matter, the Board finds that VA has 
satisfied its duties to the veteran under the Veterans Claims 
Assistance Act of 2000 (VCAA).  

In August 2001 and September 2004 letters, the RO notified 
the veteran of the information and evidence needed to 
substantiate and complete his claim, and of what part of that 
evidence was to be provided by him and what part VA would 
attempt to obtain for him.  38 U.S.C.A. § 5103(a) (West 
2002); 38 C.F.R. § 3.159(b)(1) (2004); Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002).  This letter also 
contained language in effect advising the veteran to submit 
or identify any evidence that he believed would help the RO 
decide his claim.  See Pelegrini v. Principi, 18 Vet. App. 
413 (2004), cf. VA O.G.C. Prec. Op. No. 1-2004.

Significantly, in August 2001 the veteran's accredited 
representative submitted an acknowledgement that the veteran 
had been apprised of the opportunity to identify additional 
evidence to assist in the decision on his claim.  He noted 
the veteran believed that there was no additional medical 
evidence to obtain and all information in the veteran's 
possession or control that was essential to the claim had 
been submitted.

Here, the Board acknowledges that the VCAA notices were 
provided to the veteran long after the initial adjudication 
of his claim in December 1998.  The U.S. Court of Appeals for 
Veterans Claims (Court) expressed the view that a claimant is 
entitled to VCAA notice prior to initial adjudication of the 
claim.  Pelegrini, 18 Vet. App. at 420-421.  In this case, 
however, it is obvious that the RO could not have provided 
the VCAA notice prior to the initial adjudication because 
that adjudication took place years prior to the enactment of 
the VCAA and the promulgation of its implementing 
regulations.

Regardless, the Board finds that the veteran was not 
prejudiced by the post-initial adjudication VCAA 
notification.  Throughout the course of this longstanding 
appeal, the veteran has been repeatedly advised of the 
evidence of record and the applicable rating criteria.  He 
has continued to submit or identify additional evidence in 
support of his appeal and that evidence was duly considered 
by the RO.  Indeed, in the September 2004 Supplemental 
Statement of the Case, the RO indicated that it had again 
reviewed the veteran's claims folders in their entirety.  
Thus, the Board finds that the veteran received the same 
benefit of the RO's full consideration of the all the 
evidence of record, as he would have received had he received 
the VCAA notice prior to initial adjudication.  Moreover, the 
Board notes that the effective date of any award based on 
additional evidence would have been fixed in accordance with 
the claim that was the subject of the initial adjudication.  
38 C.F.R. § 3.156(b) (2004) (new and material evidence 
received prior to the expiration of the appeal period, or 
prior to the appellate decision, if a timely appeal has been 
filed, will be considered as having been filed with the 
claim, which was pending at the beginning of the appeal 
period); see also 38 C.F.R. § 3.400(q)(1) (2003) (providing 
that when new and material evidence is received within the 
appeal period, the effective date will be set as if the prior 
denial had not been made).  For the reasons set forth above, 
the Board finds that VA has fully satisfied its notification 
duties to the veteran and that he has not been prejudiced by 
any post-initial adjudication notification.  Bernard v. 
Brown, 4 Vet. App. 384 (1993).

The Board finds that VA has also fulfilled its duty to assist 
the veteran in obtaining evidence needed to substantiate his 
claim.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) 
(2004).  Consistent with this duty, the Board remanded the 
matter in April 2001 to obtain additional records as well as 
VA examination reports.  The RO has complied with the Board's 
remand instructions.  Stegall v. West, 11 Vet. App. 268 
(1998).  It is also noted that the veteran's service 
department medical records are on file, as are relevant post-
service private and VA clinical records and reports of VA 
examination.  38 U.S.C.A. § 5103A(c) (West 2002); 38 C.F.R. 
§ 3.159(c)(1) - (3) (2004).  There is no indication of 
outstanding records, nor is there a need for another VA 
medical opinion, given the thoroughness of the examination 
reports recently obtained by the RO.  38 U.S.C.A. § 5103A(d) 
(West 2002); 38 C.F.R. § 3.159(c)(4) (2004).  For all the 
foregoing reasons, the Board concludes that VA's duties to 
assist the veteran have also been fulfilled.

Law and Regulation

Service connection may be granted for disability arising from 
disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002).  A showing 
of chronic disease in service requires a combination of 
manifestations sufficient to identify the disease entity and 
sufficient observation to establish chronicity at the time.   
Isolated findings, or a diagnosis including the word 
"chronic," are not sufficient to establish service 
connection.  Service connection may be also granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d) 
(2004).

Service connection for PTSD requires medical evidence 
diagnosing the condition; a link, established by medical 
evidence, between current symptoms and an in-service 
stressor; and credible supporting evidence that the claimed 
in-service stressor occurred.  38 C.F.R. § 3.304(f).  Under 
the law currently in effect, a diagnosis of PTSD must be 
rendered in accordance with 38 C.F.R. § 4.125(a), which 
incorporates the provisions of the 4th Edition of the 
Diagnostic and Statistical Manual of Mental Disorders (DSM- 
IV).  A more recent amendment to 38 C.F.R. § 3.304(f), 
effective May 7, 2002, which pertains to evidence necessary 
to establish a stressor based on personal assault, does not 
change the three criteria noted above. See 67 Fed. Reg. 
10330-10332 (March 7, 2002).

The evidence necessary to establish the incurrence of a 
recognizable stressor during service to support a claim of 
service connection for PTSD will vary depending on whether 
the veteran engaged in combat with the enemy. 38 U.S.C.A. 
§ 1154(b), 38 C.F.R. § 3.304(d) & (f).  See Hayes v. Brown, 
5 Vet. App. 60 (1993), Zarycki v. Brown, 6 Vet. App. 91 
(1993).

The ordinary meaning of the phrase "engaged in combat with 
the enemy," as used in 38 U.S.C.A. § 1154(b), requires that 
a veteran have participated in events constituting an actual 
fight or encounter with a military foe or hostile unit or 
instrumentality.  VAOPGCPREC 12-99 (Oct. 18, 1999).  Where a 
determination is made that the veteran did not engage in 
combat with the enemy, or the claimed stressor is not related 
to combat, the veteran's lay testimony alone will not be 
enough to establish the occurrence of the alleged stressor.  
See Moreau v. Brown, 9 Vet. App. 389, 395 (1996); Dizoglio v. 
Brown, 9 Vet. App. 163, 166 (1996).  In such cases, the 
record must contain corroborative evidence that substantiates 
or verifies the veteran's testimony or statements as to the 
occurrence of the claimed stressor. See West v. Brown, 
7 Vet. App. 70, 76 (1994); Zarycki v. Brown, 6 Vet. App. 91, 
98 (1993).

If combat is affirmatively indicated, then the veteran's lay 
testimony regarding claimed combat-related stressors must be 
accepted as conclusive as to their actual occurrence and no 
further development or corroborative evidence will be 
required, provided the veteran's testimony is found to be 
credible and consistent.  Zarycki, 6 Vet. App. at 98.  
38 U.S.C.A. § 1154(b) (West 2003).  

If there is no combat experience, or if the claimed stressor 
is not related to such combat, there must be independent 
evidence to corroborate the veteran's statement as to the 
occurrence of the claimed stressor.  Doran v. Brown, 
6 Vet. App. 283, 288 (1994).  The veteran's testimony, by 
itself, cannot establish the occurrence of a noncombat 
stressor.  Dizoglio v Brown, 9 Vet. App. at 166 (1996).  An 
opinion by a mental health professional, based on a post-
service examination of the veteran, by itself, cannot 
establish the occurrence of a noncombat stressor.  Moreau, 
9 Vet. App. at 395.

"Engaged in Combat" requires that a veteran have 
participated in events constituting an actual fight or 
encounter with a military foe or hostile unit or 
instrumentality.  This definition does not apply to veterans 
who served in a general "combat area" or "combat zone," 
but did not themselves engage in combat with the enemy. See 
VAOPGCPREC 12-99.

In rendering a decision on appeal, the Board must analyze the 
credibility and probative value of the evidence, account for 
the evidence that it finds to be persuasive or unpersuasive, 
and provide the reasons for its rejection of any material 
evidence favorable to the veteran. See Gabrielson v. Brown, 
7 Vet. App. 36, 39-40 (1994); Abernathy v. Principi, 
3 Vet. App. 461, 465 (1992); Simon v. Derwinski, 2 Vet. App. 
621, 622 (1992); Peyton v. Derwinski, 1 Vet. App. 282, 285 
(1991); Hatlestad v. Derwinski, 1 Vet. App. 164, 169-70 
(1991); Ohland v. Derwinski, 1 Vet. App. 147, 149 (1991); 
Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990). Where there 
is an approximate balance of positive and negative evidence 
regarding any issue material to the determination of a 
matter, the benefit of the doubt shall be given to the 
veteran. 38 U.S.C.A. § 5107(b).

Analysis

The veteran's service personnel records show that in Korea, 
he was an Indirect Fire Crewman assigned to Headquarters and 
Headquarters Company, 1st Battalion, 32nd Infantry.  The Board 
will assume that during the period the veteran was stationed 
in Korea, US Armed Forces were authorized to receive combat 
pay.  The Board notes that while the RO attempted to research 
whether combat pay was authorized, the information that it 
added to the claims file regarding combat pay does not 
address the period of time the veteran was stationed in 
Korea.  The veteran has submitted a chronology, copied from 
an Internet site, which shows combat pay was authorized in 
1968 and discontinued in 1973.

The veteran reports two types of stressors.  The first type, 
is generally being stationed on the DMZ.  He reports that he 
was stationed on the DMZ and lived in constant fear of attack 
by North Korea and receipt of sniper fire.  The veteran noted 
that many soldiers were killed or wounded.  The second type, 
specific stressors, include while he was on guard duty he saw 
a soldier get shot.  He also reports that during his return 
to the United States (Fort Lewis, Washington), his plane took 
off and was forced to return to Yakota Air Force Base in 
Tokyo due to a bomb scare.  He notes that demolition experts 
were called to the scene and that a U.S. airman was led from 
the scene in handcuffs.  He reports that although he does not 
remember the name of the airline, he thinks it was from the 
U.S. Air Force Military Airlift Command (MAC).  He also 
reports that it took place on January 30 or 31, 1972.  His 
service personnel records show that he left Korea on January 
28, 1972 and that he was discharged from service on February 
1, 1972.  

The chronology of events supplied by the veteran also shows 
important events that occurred during the year, 1971, that 
the veteran was stationed in Korea.  On March 12, 1971, 
responsibility for the US's 18.5 mile sector was officially 
transferred from the US 2nd Infantry Division to the 1st ROK 
(Republic of Korea) Division.  On April 1, 1971, the 7th 
Infantry Division left Korea after 24 years of service there 
and simultaneously, the 2nd Infantry Division was relieved on 
line by the Koreans and moved in reserve positions 20 miles 
north of Seoul.  

In September 1999, the Director of the Center for Unit 
Records Research (CURR) reported that their documentation 
showed no U.S. personnel were killed or wounded in 1971 or 
1972, as a result of hostile acts by North Korea.  The CURR 
did not, however, verify or otherwise comment on the claimed 
bomb scare on the veteran's plane from Yakota Air Force Base, 
Tokyo, Japan, to the United States.

In February 2001, the Director of the CURR, noted that the 
U.S. Air Force Historical Research Agency at Maxwell Air 
Force Base, Alabama, and the U.S. Air Force Safety Center at 
Kirkland Air Force Base, New Mexico, had no documentation 
concerning the 1972 incident described by the veteran.

Private medical records, dated since the mid-1990's, and the 
report of a VA psychiatric examination, performed in March 
2000, show that the veteran has various psychiatric 
diagnoses, but primarily depression and PTSD.  He has not had 
psychological testing specifically with respect to his claim 
of entitlement to PTSD.  The medical records do show that the 
veteran is in receipt of Social Security Disability benefits.  
His records from the Social Security Administration have been 
associated with the claims folder.

The veteran was hospitalized in September 1998 with a 
diagnosis of altered mental status.  He was found by his 
family to be very confused and had taken an overdose of 
Neurontin.  He had become combative and pulled a pocketknife 
on an emergency medical technician.  He talked about seeing 
"gooks in the wire."  Treatment records at the time 
indicated that he was amnesic about the confused state.

In an October 1998 follow-up psychiatric treatment report, 
the veteran is reported as noting that although he was never 
in actual combat, he was always on the alert that the Koreans 
could overtake them.  He was always frightened and had dreams 
and memories thereafter.

A March 2000 VA examination report contains a diagnosis of 
PTSD.  The examiner reviewed the veteran's stressors.  He 
noted that the veteran served in the Army and did serve on 
the DMZ (demilitarized zone) in Korea in 1971.  The examiner 
noted the veteran claimed that there was frequent sniper fire 
and that he saw a fellow soldier shot and wounded.  The 
veteran reported a constant threat of North Korean invasion 
and he lived in constant fear for his own life because of his 
front line duty and the constant threat of invasion.  The 
examiner opined that this fear for his own life did 
constitute, according to DSM-IV, a trauma sufficient to lead 
to PTSD.  The examiner opined further that the fact that the 
veteran's service on the DMZ was verified, did then verify 
the veteran's service-connected trauma.  

The examiner also noted the veteran described an event where 
he was flying back home and apparently there was a bomb on 
the plane, causing the plane to return to the airport.  He 
reported a bomb disposal squad was called to the plane and 
the veteran described continuing to being horrified by that 
life-threatening event and having nightmares about it.

A treatment note from the veteran's VA psychiatrist at the 
Mental Hygiene Clinic, also dated in March 2000 reports the 
veteran tossed and turned all night.  He is noted as saying, 
"When you got PTSD and peripheral neuropathy and everything 
else, you're as tired when you get up as when you go to 
bed."  The psychiatrist diagnosed "Major Depression?" and 
a probable personality disorder.

In July 2000, the veteran underwent psychological testing in 
conjunction with his SSA benefits.  The examiner reviewed the 
veteran's military history and reported stressors.  He noted 
the story sounded suspiciously delusional.  The examiner 
noted that he believed the veteran's description of his 
Korean experience was not consistent with PTSD based on the 
information that he gave today, but it would be consistent 
with a paranoid schizophrenic disorder, delusional disorder, 
or organic delusional disorder.  The diagnosis did not 
include PTSD.

Here, the veteran has the medical evidence establishing a 
diagnosis of the condition, and a link, established by the 
medical evidence, between the current symptomatology and the 
claimed stressor.  The sole question on appeal is whether 
there is credible supporting evidence that the claimed 
stressors occurred.

It is clear that the veteran did not engage in combat with 
the enemy.  While the veteran was stationed in Korea, an area 
authorized to combat pay, there is no evidence of record that 
he engaged in combat with the enemy.  The veteran has never 
claimed that he participated in combat operations beyond 
guard duty while stationed in Korea.  The veteran's DD 214 
does not reflect any documentation of any medals or citations 
indicative of participation in combat.  Thus, the veteran's 
claimed stressors must be supported by credible supporting 
evidence that the claimed stressor occurred.

Essentially, he claims his stressors were primarily his mere 
presence in the DMZ with a sense of fear of the impending 
invasion from North Korea, the exposure to sniper fire, and 
the placement of a bomb on his airplane on the trip home in 
late January 1972.  

With regard to the general stressor, which the Board notes 
formed the basis for the March 2000 VA examiner's opinion 
that the veteran had PTSD connected to his service, the Board 
finds that the evidence does not support the veteran's 
contention that he was stationed on the DMZ between North and 
South Korea.  The chronology that he submitted indicates that 
the 7th Infantry Division left Korea approximately three 
months before he arrived.  Significantly, the 2nd Infantry 
Division, to which he was attached, was pulled back from the 
DMZ, to an area 20 miles north of Seoul, two months before he 
arrived.  Thus, it appears that the evidence submitted by the 
veteran contradicts his claim that he was stationed on the 
DMZ.  This generalized stressor is therefore not supported by 
credible evidence.

The veteran alleges only two specific stressors that would be 
capable of substantiation by referral to the CURR.  Neither 
of these events have been found to be documented in the 
CURR's available resources.  The veteran alleges witnessing a 
soldier wounded by a sniper bullet; however, according to 
information provided by the CURR, there were no U.S. 
servicemen wounded in action during the time period the 
veteran was stationed in Korea.  This stressor is therefore 
not supported by credible evidence.

The veteran's remaining specific stressor is the incident of 
a bomb being found on the veteran's plane prior to the flight 
home.  There has been no evidence submitted supporting this 
occurrence.  The CURR was consulted and was unable to verify 
the incident.  Thus, this stressor is also not supported by 
credible evidence.

Absent more specific information regarding the sniper 
attacks, the Board finds that no further development is 
required to verify the veteran's claimed stressors.  See 
Fossie v. West, 12 Vet. App. 1, 6-7 (1998) (holding there is 
no duty to assist where the veteran's statements concerning 
in-service stressors were too vague to refer to the Joint 
Service Environmental Studies Group (ESG)).  The Board finds 
that any further attempts to obtain this evidence would be 
futile. See Gobber v. Derwinksi, 2 Vet. App. 470, 472 (1992) 
(VA's duty to assist is not a duty to prove a claim with the 
claimant only in a passive role.)  No further development is 
warranted.  See Stegall v. West, 11 Vet. App. 268 (1998).

In sum, the Board finds no credible supporting evidence to 
substantiate the veteran's claimed stressors. Thus, the claim 
fails to satisfy one of the essential elements in 
establishing service connection for PTSD, i.e., credible 
evidence of an in-service stressor. 38 C.F.R. § 3.304(f). 

Because there is no credible supporting evidence of an in-
service stressor, the Board concludes that the preponderance 
of the evidence is against the veteran's claim of entitlement 
to service connection for PTSD.  The evidence in this case is 
not so evenly balanced so as to allow application of the 
benefit of the doubt rule.  38 C.F.R. § 3.102 (2002).  The 
benefit sought on appeal must, accordingly, be denied.

ORDER

Service connection for PTSD is denied.


	                        
____________________________________________
	WARREN W. RICE, JR.
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


